IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42343

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 496
                                               )
       Plaintiff-Respondent,                   )   Filed: May 22, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ROGER CLARK BYRNS,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge



PER CURIAM
       Roger Clark Byrns pleaded guilty to two counts of delivery of methamphetamine, Idaho
Code § 37-2732(a)(1)(A). The district court imposed concurrent unified sentences of ten years
with three years determinate. Byrns filed an Idaho Criminal Rule 35 motion, which the district
court denied. Byrns appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). A trial court abuses
its discretion if it unduly limits the information it considers before ruling upon an I.C.R. 35
motion. State v. Izaguirre, 145 Idaho 820, 824, 186 P.3d 676, 680 (Ct. App. 2008); State v.
Findeisen, 119 Idaho 903, 905, 811 P.2d 513, 515 (Ct. App. 1991); State v. Puga, 114 Idaho 117,
118, 753 P.2d 1263, 1264 (Ct. App. 1987); State v. Torres, 107 Idaho 895, 898, 693 P.2d 1097,
1100 (Ct. App. 1984).
        Byrns submitted new information in support of his motion for sentence reduction,
consisting of the fact that Gooding County charges that were pending against him at the time of
sentencing had been dismissed, that he had received no disciplinary charges during his four
months in prison, that he had the support of his family, and that he had a job waiting for him
upon his release. Byrns argues that in denying his motion the district court abused its discretion
by wrongfully limiting the information considered. He points to the district court’s statement
that the motion was based “exclusively on the argument” that the Gooding charges had been
dismissed. From this premise he argues that the court necessarily must not have considered the
additional new information.
        We disagree. Here the district court reasonably construed the focus of Byrns’s motion
for leniency to be the dismissal of the Gooding County charges, as this is the only new
information referenced in the argument portion of his motion. That the district court did not, in
its order, specifically recite the other new information that was provided in attached materials
does not establish that it was ignored by the court, particularly in light of the fact that the district
court’s order specifically referenced and considered other attached material. A trial court is not
required to articulate its consideration of each and every document attached to Byrns’s motion in
order to avoid error.
        Byrns has failed to show any abuse of discretion. Therefore, the district court’s order
denying Byrns’s Rule 35 motion is affirmed.




                                                   2